Citation Nr: 1545707	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  11-09 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for tendonitis of the right elbow also claimed as secondary to the service connected patellofemoral syndrome of the right knee.

2.  Entitlement to a rating higher than 10 percent for residuals of right shoulder clavicular fracture.

3.  Entitlement to a rating higher than 10 percent for right knee patellofemoral syndrome.  


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to January 1989.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2012, the appellant testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the claims file.

This case was remanded for further development in November 2014.  

The issues of entitlement to a rating higher than 10 percent for residuals of right shoulder clavicular fracture and entitlement to a rating higher than 10 percent for right knee patellofemoral syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

A right elbow disability was not manifest in service and is not otherwise attributable to service nor was it caused or aggravated by the service connected right knee disability.  




CONCLUSION OF LAW

A right elbow disability was not incurred in or aggravated by service and it was not caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in May 2010, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records and VA examinations.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim.



Analysis 

The Veteran appeals the denial of service connection for tendonitis of the right elbow.  He claims that he injured his right shoulder and elbow when his right knee
locked up causing him to fall.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Section 3.310 was amended effective October 10, 2006, and as the claim for service connection was filed after the amendment the current version of 38 C.F.R. § 3.310 is applicable to the claim on appeal.

After weighing the evidence, the Board concludes that the more probative evidence is against the Veteran's claim.  Although the Veteran's contentions in the present claim are primarily centered on a theory of secondary service connection, VA must also consider service connection for a right elbow disability on a direct basis.  See Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000) (holding that VA has an obligation to explore all legal theories, including those unknown to the veteran, by which he can obtain benefit sought for the same disability).

To that end, service treatment records are devoid of any showing of right elbow complaints, treatment or diagnoses.  Rather, the evidence shows that the Veteran had three post service incidents involving his right side in 2010.  In January 2010, he reported feeling a pull on his elbow and shoulder while lifting a cinder block.  In March 2010, he reported losing his balance when his right knee locked up causing him to fall on his right shoulder and elbow.  It is also noted that in April 2010 he was involved in an ATV accident in which he landed on his right side.  The record discloses objective evidence of right elbow problems around 2010 which is over 20 years post service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The service examination reports, VA medical records, VA examination reports, and private treatment records do not include any competent evidence or opinion finding that a right elbow disability is directly related to the Veteran's military service and neither the Veteran nor his representative has presented any such opinion.  Rather, the May 2015 VA examiner found that there was no medical evidence that the Veteran sustained any significant injury to his right elbow in service that would be anticipated to cause any future elbow problems.  There is no competent evidence that the Veteran's right elbow disorder is related to any in-service occurrence or event.  Accordingly, service connection on a direct basis is denied.

To the extent that the Veteran argues that his right elbow disability is secondary to his service connected right knee disability, the Board also finds against this claim.  To that end, as noted, the evidence shows that the Veteran had three post service incidents involving his right side in 2010 to include the March 2010 fall from his truck due to loss of balance of the knee and an April 2010 ATV accident.  

In May 2010, the VA examiner found that it is likely that the Veteran's knee pain lead to his fall which resulted in his elbow inflammation.  The Board notes, however, that a chronic disability resulting from the March 2010 fall is not shown by the record.  At most, there was right elbow inflammation that later resolved.  In this regard, examination in April 2010 disclosed right elbow swelling and pain.  There was decreased right elbow flexion but X rays at that time were negative for fracture.  


During the March 2015 VA examination, right elbow tendonitis resolved was diagnosed.  The VA examiner found that no right elbow condition was diagnosed at that time as the exam was normal.  The VA examiner opined that the condition claimed is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition.  He noted that the Veteran's ATV injury is the most likely cause of his tendonitis and diffuse swelling of the right elbow in 2010 and that there is no medical evidence that the Veteran's service connected right knee condition caused or permanently aggravated the tendonitis of his right elbow in 2010.  

As shown above, the more probative evidence is against a finding that the service connected right knee disability caused and/or permanently aggravated the Veteran's right elbow disability.  The record shows that the March 2010 fall resulted in at most right elbow inflammation and that the tendonitis shown in 2010 was likely related to the ATV accident not the fall.  Accordingly, service connection on a secondary basis must also be denied.

The Board acknowledges the Veteran's contentions that his right elbow disability is related to his service connected right knee disability.  The Veteran is competent to report symptoms to include pain and the circumstances surrounding such.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), diagnosing and addressing the etiology of his right elbow disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Board finds that the VA opinion is far more probative and persuasive as to the etiology of the Veteran's disability.  The opinion was rendered by a medical professional with the expertise to opine on the matter at issue in this case.  In addition, the examiner addressed the Veteran's contentions and based his opinion following a review of the claims folder as well as a complete physical examination.  There are no pertinent opinions to the contrary. 

In sum, the most probative evidence of record is against finding that the Veteran's right elbow disability is directly related to service or that a right elbow disability was either caused by or made permanently worse by the appellant's service connected right knee disability.  Hence, entitlement to service connection for a right elbow disability is denied. 

The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for tendonitis of the right elbow to include as secondary to the service connected patellofemoral syndrome of the right knee is denied.  


REMAND

In the May 2015 rating decision, the Veteran was denied a rating higher than 10 percent for residuals of right shoulder clavicular fracture and a rating higher than 10 percent for right knee patellofemoral syndrome.  He expressed disagreement with the decision in June 2015.  While his VA Form 21-0958 is unclear as to exact nature of his disagreement, in the attached statement he asserts that his right knee continues to cause him to fall and that he only retains 50 percent use of his right shoulder.  He further commented that he believed that he was 100 percent disabled.  The Board finds that his statements constitutes a notice of disagreement with the evaluations assigned for his right shoulder and right knee disabilities.  The Veteran has not been issued a Statement of the Case (SOC), however, regarding these issues.  As such, a remand is necessary for the issuance of a SOC and to give the Veteran an opportunity to perfect an appeal of such issues by submitting a timely substantive appeal.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

A SOC should be issued for the claims of entitlement to a rating higher than 10 percent for residuals of right shoulder clavicular fracture and entitlement to a rating higher than 10 percent for right knee patellofemoral syndrome.  The Veteran should be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider the issues.  If a timely substantive appeal is not filed the matter should be closed by the AOJ.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


